Motion for leave to dispense with the printing of exhibits granted, except that the tenant-appellant is required to print from Exhibit 1 only the ordering paragraphs contained therein and is required to print, paragraphs NINTH and twenty-third of Exhibit 2 and paragraphs ninth, twenty-third and twenty-sixth of Exhibit 4, The original exhibits shall be filed with the Clerk of this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed. Appellant may serve and file the. record on appeal and appellant’s points on or before March IQ, I960, with notice of argument for the April 1960 Term of this court, In such event, respondents’ points are to be served and filed on or before March 25,1960. Concur — Botein, P. J., Breitel, Valente, Stevens and Bergan, JJ.